DETAILED ACTION
The following is a Final Office action.  In response to Examiner’s communication of 8/27/21, Applicant, on 9/27/21 amended claims 1 and 11. Claims 1-3, 5-7, 9-13, 15-17, and 19-22 are pending in this application and have been rejected below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments are acknowledged.
New 35 USC § 103 rejections of claims 1-3, 5-7, 9-13, 15-17, and 19-22 are applied in light of Applicant’s amendments and explanations. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 5-7, 9-13, 15-17, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2017/0109473 to Kulon (hereafter referred to as Kulon) in view of U.S. Patent Application Publication Number 2005/0159994 to Huddleson et al (hereafter referred to as Huddleson) and in further view of U.S. Patent Application Publication Number 2016/0019345 to Peguero et al. (hereafter referred to as Peguero).
As per claim 1, Kulon teaches:
A computer-implemented method for natural language instantiation of a planning problem, the method comprising: generating, by a computer, a generic ontology associated with a healthcare context based, at least in part, on one or more lexical semantic databases reduced to a list of generic activity arguments for identifying relevant concepts, resolving conflicts among concepts, removing irrelevant concepts, and establishing a taxonomy among concepts within the healthcare context (Paragraph Number [0023] teaches a non-limiting example of datum-based report or recommendation may be found in existing report-generation systems which allow the physician to click a button such as a "follow-up with CT", or "repeat mammogram in 1 year" and internally store this as a code or text, wherein this may be stored instead of text, alongside of text, or associated with a particular patient or report by use of an identifying information comprising examples in the broad categories of Medical Record Number, Accession Number, Patient Name, date of birth, a unique ID, computer data storage address, or vicinity of storage, which may be stored within a database or file separate from that which stores the reports. Paragraph Number [0027] teaches in cases where an embodiment is expected to process reports composed of electronic-text, this functionality and a means can be implemented by those skilled in the art, by use of a combination of one or more text-processing techniques from a set of Regular Expressions, Tokenization, ontology-based methods, and other Natural Language Processing, in order to identify phrases which imply that a recommendation was made).
based on the generated generic ontology, automatically generating, by the computer, a context-specific ontology comprising information corresponding to a plurality of activities and a plurality of biomedical parameters associated with a user (Paragraph Number [0027] teaches in cases where an embodiment is expected to process reports composed of electronic-text, this functionality and a means can be implemented by those skilled in the art, by use of a combination of one or more text-processing techniques from a set of Regular Expressions, Tokenization, ontology-based methods, and other Natural Language Processing, in order to identify phrases which imply that a recommendation was made.  In example embodiments intended to process English language, such phrases include sequences of characters similar in meaning to "recommended", "recommend", "advised", "suggested", "consider", "warranted", "helpful", "repeat", "additional", "evaluation", "confirm", "confirmation", "attention" [on follow-up], and related synonyms. Paragraph Number [0031] teaches the means of time phrase processing may be enhanced by means of processing both a range and a specific date or time, and by a means of translating this to a specific time point or range of time points relative to the time of the exam.  Examples of such time phrases which tend to occur in reports include "CT is recommended in 6-12 months", "Annual follow-up", "monthly", "daily", "in 10 days", "on November 15".  Those skilled in the art of computer programming will be able to implement a means of translating these and similar phrases into a machine representation, and to combine this with the time of the scan to derive the appropriate meaning and compute an appropriate time.  (See also Paragraph Number [0032])).
each activity of the plurality of activities being associated with a set of parameters and constraints that defines relational attributes between two or more activities including at least one of a dependency and a temporal ordering (Paragraph 
receiving, by the computer, a natural language representation of a user's schedule comprising one or more sentences describing an execution of at least one activity in the plurality of activities (Paragraph Number [0027] teaches in cases where an embodiment is expected to process reports composed of electronic-text, this functionality 
in response to receiving the natural language representation of the user's schedule, identifying, by the computer, activity-related arguments in the one or more sentences to be construed in a context of the context-specific ontology using natural language processing techniques (Paragraph Number [0029] teaches a means of determining whether the recommendation term is in close proximity or within the same sentence or clause, as other terms that describe which radiologic or medical procedure is 
based on the context-specific ontology and the natural language processing techniques, translating, by the computer, the activity-related arguments into computer instructions using at least one of word sense disambiguation, named entity detection, named entity resolution, named entity inference, and word sense inference (Paragraph Number [0029] teaches a means of determining whether the recommendation term is in close proximity or within the same sentence or clause, as other terms that describe which radiologic or medical procedure is being recommended. Paragraph Number [0033] teaches a means of checking the available data intermittently, or in response to a triggering event, to determine if any of the following conditions have occurred: the recommended exam has been performed, scheduled, referenced in clinical notes, or referenced in another part of the medical record. Paragraph Number [0027] In cases where an embodiment is expected to process reports composed of electronic-text, this functionality and a means can be implemented by those skilled in the art, by use of a 
evaluating the plurality of biomedical parameters according to the predefined evaluation criteria (Paragraph Number [0031] teaches the means of time phrase processing may be enhanced by means of processing both a range and a specific date or time, and by a means of translating this to a specific time point or range of time points relative to the time of the exam.  Examples of such time phrases which tend to occur in reports include "CT is recommended in 6-12 months", "Annual follow-up", "monthly", "daily", "in 10 days", "on November 15".  Those skilled in the art of computer programming will be able to implement a means of translating these and similar phrases into a machine representation, and to combine this with the time of the scan to derive the appropriate meaning and compute an appropriate time).
displaying, by the computer via a user interface, the selected at least one candidate schedule comprising the optimized configuration, wherein the displaying further includes a graphical representation of the at least one biomedical measurement associated with the plurality of biomedical parameters (Paragraph Number [0038] teaches a means of selecting categories may optionally include a display device, input 
prompting, by the computer, via the user interface, the user to report a progress on the execution of the at least one activity (Paragraph Number [0033] teaches a means of checking the available data intermittently, or in response to a triggering event, to determine if any of the following conditions have occurred: the recommended exam has been performed, scheduled, referenced in clinical notes, or referenced in another part of the medical record).
updating, by the computer, the selected at least one candidate schedule based on the reported progress (Paragraph Number [0033] teaches checking the available data intermittently, or in response to a triggering event, to determine if any of the following conditions have occurred: the recommended exam has been performed, scheduled, referenced in clinical notes, or referenced in another part of the medical record.  Some of this data may not be available to a particular type or a particular instance of an embodiment, such as in cases where scheduling system is not accessible within a particular hospital. Subsequent occurrence of the recommended exam within such set or 
Kulon teaches using natural language processing to decipher language stored in databases that relate to medical scheduling of patient appointments but does not explicitly teach calculating quality scores of potential schedules/plans and optimizing and selecting specific schedules and plans based on the quality of the schedule/plan which is taught by the flowing citations from Huddleson:
maximizing, by the computer, the quality score for the user's schedule based, at least in part, on evaluating the plurality of … parameters according to the predefined evaluation criteria, wherein maximizing the quality score comprises (Paragraph Number [0029] teaches the plan scoring submodule 10c evaluates the modified plans to determine updated quality scores for the modified plans (step S14).  The modified plans are examined to determine whether at least one of the modified plans is satisfactory (step S15).  A plan may be deemed to be satisfactory if the quality score of the plan is a satisfactory value.  Alternatively, a modified plan may be deemed to be satisfactory if a quality score of the modified plan converges. Paragraph Number [0031] teaches a motivation of the tools of this disclosure is to carry out optimization of plans/schedules.  The optimization may be based on interaction of rules and stochastic search so that only a minimal set of rules are used as a starting point to generate meaningful results).
performing a local search heuristic to generate a set of candidate schedules within a neighborhood of predefined constraints and permitted modifications (Paragraph Number [0042] teaches the plan generation module can produce valid random, or 
the set of candidate schedules satisfying the predefined evaluation criteria; (Paragraph Number [0042] teaches the plan generation module can produce valid random, or heuristically-enhanced, plans.  It is generally preferable that the plan generation and evolution modules produce valid plans.  A valid plan is a plan that satisfies the constraints in the problem.  What is a valid plan usually can be spelled out in rules.  The plan generation module can be adapted to follow rules where rules are provided and to use random values where no rule applies. Paragraph Number [0028] teaches one or more of the plans are selected according to the quality scores and the plan evolution submodule 10b modifies the selected plans to generate modified plans (step S13).  A parameter corresponding to an amount of change can be applied to generate at least one modified plan.  At least one of the modified plans may be generated by applying evolution rule).
selecting at least one candidate schedule based, at least in part, on the quality score, the selected at least one candidate schedule comprising an optimized configuration of the user's schedule (Paragraph Number [0028] teaches one or more of the plans are selected according to the quality scores and the plan evolution submodule 10b modifies the selected plans to generate modified plans (step S13).  A parameter corresponding to an amount of change can be applied to generate at least one modified plan.  At least one of the modified plans may be generated by applying evolution rules. Paragraph Number [0029] teaches the plan scoring submodule 10c evaluates the modified plans to determine updated quality scores for the modified plans (step S14).  The modified plans are examined to determine whether at least one of the modified plans is satisfactory (step S15).  A plan may be deemed to be satisfactory if the quality score of the plan is a satisfactory value.  Alternatively, a modified plan may be deemed to be satisfactory if a quality score of the modified plan converges. Paragraph Number [0031] teaches a motivation of the tools of this disclosure is to carry out optimization of plans/schedules.  The optimization may be based on interaction of rules and stochastic search so that only a minimal set of rules are used as a starting point to generate meaningful results.  The process is easy to understand, and can easily be refined and adapted as deeper understandings of the system are available.  (See also Paragraph Number [0042])).
based on the local search heuristic becoming stuck at a locally optimal point, performing a local search restart based on at least one of a random restart, a heuristic based restart, a user-defined reschedule, a randomly-selected schedule, and a schedule obtained by abstracting problem aspects to generate the at least one candidate schedule (Paragraph Number [0007] teaches stochastic search methods can be used to find optimal or at least sub-optimal but satisfactory results for such a problem. Paragraph Number [0031] teaches a motivation of the tools of this disclosure is to carry out optimization of 
Both Kulon and Huddleson are directed to schedule/plan generation and reporting. Kulon discloses using natural language processing to decipher language stored in databases that relate to medical scheduling of patient appointments. Huddleson improves upon Kulon by disclosing calculating quality scores of potential schedules/plans and optimizing and selecting specific schedules and plans based on the quality of the schedule/plan. One of ordinary skill in the art would be motivated to further include calculating quality scores of potential schedules/plans and optimizing and selecting specific schedules and plans based on the quality of the schedule/plan, to efficiently select schedules/plans that meet the requirements set by users of the system.

Kulon teaches monitoring patients and facilitating implementation of patient schedules but does not explicitly teach the use of biomedical measurement devices that are used to identify various biomedical characteristics of the user which is taught by the following citations from Peguero:
determining, by the computer, a change in at least one biomedical measurement associated with the plurality of biomedical parameters in response to executing at least one activity in the user's schedule, the at least one biomedical measurement being received from one or more devices associated with the user (Paragraph Number [0029] teaches a user interface that a nurse may use to enter configuration information that includes measurement rules that indicates how often vital signs should be recorded and acceptable ranges for such vital signs. The user interface module 106, at block 204, receives the configuration information entered by the nurse at the documentation station 108. At block 206, the user interface module 106 stores the received configuration 
(EXAMINERS INTERPRETATION: these sections teach the modification of patient schedules (particularly those related to prescription drug intake) based upon the changes in biomedical measurements in relation to preset rules. The Nurse is able to modify the rules specifically to accommodate the needs of the patient. While this may not explicitly be a numerical score, it would be obvious to a person of ordinary skill in the art to understand that these modification to a patients schedule constitute an understanding of the quality of the schedule (i.e. good, bad, acceptable, etc.). Examiner asserts that this 
based on a comparison of the change in the at least one biomedical measurement and a predefined evaluation criteria comprising a predetermined safe range for the at least one biomedical measurement calculating, by the computer, a quality score for the user's schedule (Paragraph Number [0029] teaches a user interface that a nurse may use to enter configuration information that includes measurement rules that indicates how often vital signs should be recorded and acceptable ranges for such vital signs. The user interface module 106, at block 204, receives the configuration information entered by the nurse at the documentation station 108. At block 206, the user interface module 106 stores the received configuration information in an entry associated with the patient in the monitoring schedule database, at block 204. Paragraph Number [0032] teaches the alarm reporting module 114 obtains, from the monitoring and schedule database 110, the acceptable ranges for vital sign measurements associated with the selected patient. Then, at block 260, the alarm reporting module 114 compares the vital sign measurements, obtained at block 256, with the acceptable ranges, retrieved at block 258, to determine if any of the obtained measurements are outside of a corresponding range for such measurement. Paragraph Number [0017] teaches a nurse may use the display device and the input device at the documentation station 108 to view and configure monitoring rules for each patient. Such monitoring rules specify how often the vital sign acquisition and recording apparatus 100 should obtain periodic measurements from the telemetry monitoring system 102 and records such schedule in an entry associated with the patient 
(EXAMINERS INTERPRETATION: these sections teach the modification of patient schedules (particularly those related to prescription drug intake) based upon the changes in biomedical measurements in relation to preset rules. The Nurse is able to modify the rules specifically to accommodate the needs of the patient. While this may not explicitly be a numerical score, it would be obvious to a person of ordinary skill in the art to understand that these modification to a patients schedule constitute an understanding of the quality of the schedule (i.e. good, bad, acceptable, etc.). Examiner asserts that this constitutes a quality score as functionally described in the present claims. Additionally, Examiner asserts that the Kulon and Huddleson references teach quality scores for a user’s schedule and are combinable with the Peguero reference as indicated below).
Both the combination of Kulon and Huddleson and Peguero are directed to schedule/plan generation and reporting. The combination of Kulon and Huddleson discloses monitoring patients and facilitating implementation of patient schedules. Peguero improves upon the combination of Kulon and Huddleson by disclosing teach the use of biomedical measurement devices that are used to identify various biomedical characteristics of the user. One of ordinary skill in the art would be motivated to further include teach the use of biomedical measurement devices that are used to identify various biomedical characteristics of the user, to efficiently gather data about a user in real time 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of the use of computer applications in order to facilitate context search and natural language processing in the combination of Kulon and Huddleson to further utilize biomedical measurement devices that are used to identify various biomedical characteristics of the user as disclosed in Peguero, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 11, Kulon teaches:
A computer system for natural language instantiation of a planning problem, the computer system comprising: one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage devices, and program instructions stored on at least one of the one or more storage devices for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method comprising: (Claim 1 teaches a method and system of analyzing health-care reports for determining which patients did not obtain an exam that was recommended by a prior report, comprising a processor and a non-transitory computer-readable storage medium, and a means of detection that a prior report made a recommendation. Paragraph Number [0023] teaches 
The remainder of the claim limitations are substantially similar to the claim limitations recited in claim 1 and are rejected for the same reasons put forth in regard to claim 1.
As per claims 2 and 12, the combination of Kulon, Huddleson, and Peguero teaches each of the claim limitations of claims 1 and 11 respectively.
Kulon does not explicitly teach the following limitations which are taught by the following citations from Huddleson:
further comprising: based on exhausting all local search restarts, selecting the at least one candidate schedule as a final plan to be presented to the user. (Paragraph Number [0007] teaches stochastic search methods can be used to find optimal or at least sub-optimal but satisfactory results for such a problem. Paragraph Number [0031] teaches a motivation of the tools of this disclosure is to carry out optimization of plans/schedules.  The optimization may be based on interaction of rules and stochastic search so that only a minimal set of rules are used as a starting point to generate meaningful results. Paragraph Number [0035] teaches the EPO procedure involves a hybrid methodology combining a rules-based methodology, which is referred to herein as "Planning Rulebase Application" (PRA), for generating fully formulated candidate plans and modifying them in valid ways, coupled with a suitable optimization technique.  PRA can simply produce correct although random plans, or it can be refined to include heuristics to generate better than average plans.  Correct in the present context means that the plans generated are fully valid, and engender no unrealizable or invalid conditions.  Paragraph Number [0044] 
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
As per claims 3 and 13, the combination of Kulon, Huddleson, and Peguero teaches each of the claim limitations of claims 1 and 11 respectively.
In addition, Kulon teaches:
wherein the plurality of activities and the plurality of biomedical parameters comprise activities and biomedical parameters related to one or more chronic medical conditions selected from the group consisting of: cardiovascular disease, dementia, kidney disease, and diabetes. (Paragraph Number [0032] teaches a means of normalizing the extracted names of the exam and body-part.  Examples of this normalization would translate "CTA Thorax" and "CT angiography of the chest" to the same internal representation, and also recognize "US Kidney" and "Renal Ultrasound" as essentially equivalent, and "biopsy" and "tissue sample" as equivalent.  This normalization is more effective if all combinations of possible exams, body regions, and phrasing variants are accounted for, optionally also accounting for laterality.  A possible embodiment may make use of Regular Expressions or another text-processing technique to implement this.  If a body part is not explicitly stated in the recommendation, this can be inferred by automated means from the exam type which made the recommendation, or a reference to 
As per claims 5 and 15, the combination of Kulon, Huddleson, and Feldman teaches each of the claim limitations of claims 1 and 11 respectively.
In addition, Kulon teaches:
lexical semantic database comprises an English lexical database such as WordNet 
As per claims 6 and 16, the combination of Kulon, Huddleson, and Peguero teaches each of the claim limitations of claims 1 and 11 respectively.
In addition, Kulon teaches:
for automatically constructing the context-specific ontology based on the generic ontology (Paragraph Number [0027] teaches functionality and a means can be implemented by those skilled in the art, by use of a combination of one or more text-processing techniques from a set of Regular Expressions, Tokenization, ontology-based methods, and other Natural Language Processing, in order to identify phrases which imply that a recommendation was made.  In example embodiments intended to process English language, such phrases include sequences of characters similar in meaning to "recommended", "recommend", "advised", "suggested", "consider", "warranted", "helpful", "repeat", "additional", "evaluation", "confirm", "confirmation", "attention" [on follow-up], and related synonyms. Paragraph Number [0031] teaches the means of time phrase processing may be enhanced by means of processing both a range and a specific date or time, and by a means of translating this to a specific time point or range of time points relative to the time of the exam.  Examples of such time phrases which tend to occur in reports include "CT is recommended in 6-12 months", "Annual follow-up", "monthly", "daily", "in 10 days", "on November 15".  Those skilled in the art of computer programming will be able to implement a means of translating these and similar phrases into a machine representation, and to combine this with the time of the scan to derive the appropriate meaning and compute an appropriate time.  (See also Paragraph Number [0032])).
for performing natural language processing (NLP) tasks based, at least in part, on the context-specific ontology (Paragraph Number [0027] teaches functionality and a means can be implemented by those skilled in the art, by use of a combination of one or more text-processing techniques from a set of Regular Expressions, Tokenization, ontology-based methods, and other Natural Language Processing, in order to identify phrases which imply that a recommendation was made.  In example embodiments intended to process English language, such phrases include sequences of characters similar in meaning to "recommended", "recommend", "advised", "suggested", "consider", "warranted", "helpful", "repeat", "additional", "evaluation", "confirm", "confirmation", "attention" [on follow-up], and related synonyms. Paragraph Number [0031] teaches the means of time phrase processing may be enhanced by means of processing both a range and a specific date or time, and by a means of translating this to a specific time point or range of time points relative to the time of the exam.  Examples of such time phrases which tend to occur in reports include "CT is recommended in 6-12 months", "Annual follow-up", "monthly", "daily", "in 10 days", "on November 15".  Those skilled in the art of computer programming will be able to implement a means of translating these and similar phrases into a machine representation, and to combine this with the time of the scan to derive the appropriate meaning and compute an appropriate time.  (See also Paragraph Number [0032])).
Kulon teaches using natural language processing to decipher language stored in databases that relate to medical scheduling of patient appointments but does not explicitly teach calculating quality scores of potential schedules/plans and optimizing and selecting 
for maximizing the quality score for the user's schedule (Paragraph Number [0029] teaches the plan scoring submodule 10c evaluates the modified plans to determine updated quality scores for the modified plans (step S14).  The modified plans are examined to determine whether at least one of the modified plans is satisfactory (step S15).  A plan may be deemed to be satisfactory if the quality score of the plan is a satisfactory value.  Alternatively, a modified plan may be deemed to be satisfactory if a quality score of the modified plan converges. Paragraph Number [0031] teaches a motivation of the tools of this disclosure is to carry out optimization of plans/schedules.  The optimization may be based on interaction of rules and stochastic search so that only a minimal set of rules are used as a starting point to generate meaningful results).
Kulon teaches the use of computer applications in order to facilitate context search and natural language processing but does not explicitly teach the use of Application Programming Interfaces to facilitate the computer executable program which is taught by the following citations from Peguero:
further comprising: a first Application Programming Interface (API) comprising an automated scheduling application (Paragraph Number [0017] teaches a nurse may use the display device and the input device at the documentation station 108 to view and configure monitoring rules for each patient. Such monitoring rules specify how often the vital sign acquisition and recording apparatus 100 should obtain periodic measurements from the telemetry monitoring system 102 and records such schedule in an entry associated with the patient in a monitoring schedule database 110. Paragraph Number 
a second Application Programming Interface (Paragraph Number [0017] teaches a nurse may use the display device and the input device at the documentation station 108 to view and configure monitoring rules for each patient. Such monitoring rules specify how often the vital sign acquisition and recording apparatus 100 should obtain periodic measurements from the telemetry monitoring system 102 and records such schedule in an entry associated with the patient in a monitoring schedule database 110. Paragraph Number [0031] teaches the monitor interface module 112 retrieves from the telemetry monitoring system 102 vital sign measurements for the selected patient, at block 256. In some embodiments, the monitor interface module 112 may communicate with the telemetry monitoring system 102 using an electronic interface between the vital sign acquisition and recording apparatus 100. In some embodiments such electronic interface 
a third Application Programming Interface (Paragraph Number [0017] teaches a nurse may use the display device and the input device at the documentation station 108 to view and configure monitoring rules for each patient. Such monitoring rules specify how often the vital sign acquisition and recording apparatus 100 should obtain periodic measurements from the telemetry monitoring system 102 and records such schedule in an entry associated with the patient in a monitoring schedule database 110. Paragraph Number [0031] teaches the monitor interface module 112 retrieves from the telemetry monitoring system 102 vital sign measurements for the selected patient, at block 256. In some embodiments, the monitor interface module 112 may communicate with the telemetry monitoring system 102 using an electronic interface between the vital sign acquisition and recording apparatus 100. In some embodiments such electronic interface includes a network over which the vital sign measurements may be communicated from the telemetry monitoring system 102 to the vital sign acquisition and recording apparatus 100. Such communication may be facilitated, for example, by an application programming interface (API) associated with the telemetry monitoring system 102. In other embodiments, the monitor interface module 112 may use the electronic interface to 
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1
As per claims 7 and 17, the combination of Kulon, Huddleson, and Peguero teaches each of the claim limitations of claims 1 and 11 respectively.
In addition, Kulon teaches:
wherein the generic ontology comprises information associated with human activities and human biomedical parameters. 
As per claims 9 and 19, the combination of Kulon, Huddleson, and Peguero teaches each of the claim limitations of claims 1 and 11 respectively.
In addition, Kulon teaches:
further comprising: allowing the user to modify one or more of the plurality of activities. (Paragraph Number [0041] teaches a means of allowing a human operator of the system to indicate and instruct the system to postpone further action until a specific date or for a specific duration.  At such a later time, an embodiment can optionally re-check if the recommended exam has been performed, scheduled, or if there is new data available within the health records that would imply a disposition.  Example of such data may be a note stating "CT recommended an MRI.  Patient has a contraindication to MRI.  Will follow-up with blood test instead.”).
As per claims 10 and 20, the combination of Kulon, Huddleson, and Peguero teaches each of the claim limitations of claims 1 and 11 respectively.
Kulon does not explicitly teach the following limitations which are taught by the following citations from Huddleson:
further comprising: receiving, in real time, an input corresponding to one or more biomedical parameters of the user. (Paragraph Number [0082] teaches for the right domain, EPO can approximate a real-time solution given a highly optimized PRA component.  Real-time here is taken to mean reporting results on the order of a minute or less.  If the optimality condition is modified to "marked improvement within an allotted time", then EPO can often serve as the basis for real-time planning and decision making).
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
As per claims 21 and 22, the combination of Kulon, Huddleson, and Peguero teaches each of the claim limitations of claims 1 and 11 respectively
Kulon teaches monitoring patients and facilitating implementation of patient schedules but does not explicitly teach the use of biomedical measurement devices that are used to identify various biomedical characteristics of the user which is taught by the following citations from Feldman:
wherein the at least one biomedical measurement is selected from the group consisting of a heart rate, a blood pressure, a blood sugar level, a number of calories consumed, a number of carbohydrates consumed, a number of calories burned, and a type and quantity of medication taken by the user (Paragraph Number [0124] teaches an automated agent receives patient information from different medical sensors.  For example, one type of medical sensor may be a health band or a smart watch that monitors heart rate, walking trends and blood sugar on a regular basis. (See also Paragraph Number [0094])).
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.

Response to Arguments
Applicant’s arguments filed 9/27/2021 have been fully considered but they are not persuasive.
Applicant argues that the previously cited references do not teach the newly amended portions including the new limitations recited by the independent claims. (See Applicant’s Remarks, 9/27/2021, pgs. 10-13). Examiner respectfully disagrees. Examiner notes that new 

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H DIVELBISS whose telephone number is (571)270-0166.  The examiner can normally be reached on 7:30 am - 6:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. H. D./
Examiner, Art Unit 3624


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624